Case 0:20-cv-62595-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                            0:20-cv-62595
                              CASE NO.: ____________________

   NOVIA DYKES,

            Plaintiff,
   vs.

   HUMANA MARKETPOINT, INC.

        Defendant.
   __________________________/

                                  VERIFIED COMPLAINT AND
                                  DEMAND FOR JURY TRIAL

           Plaintiff Novia Dykes, through her undersigned counsel, sues Defendant Humana

  MarketPoint, Inc. for damages, and in support thereof alleges as follows:

                                   JURISDICTION AND VENUE

           1.     This action is brought pursuant to Title VII of the Civil Rights Act of 1964, 42

  U.S.C. § 2000e, et seq. (“Title VII”), the Florida Civil Rights Act, Ch. 760, Fla. Stat.

  (“FCRA”), and the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq.

  (“FMLA”).

           2.     This Court has original jurisdiction over this civil action pursuant to 28 U.S.C.

  § 1331 because this action involves federal questions.

           3.     Plaintiff Novia Dykes is a resident of Miami-Dade County, Florida, and is sui

  juris.

           4.     Defendant Humana MarketPoint, Inc. (“Humana”) is a Kentucky corporation

  doing business in the State of Florida, and is sui juris.




                                             Page 1 of 14
Case 0:20-cv-62595-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 2 of 14




         5.     All conditions precedent to bringing this action, if any, have occurred, have

  been waived, or would be a useless act and are accordingly waived.

         6.     Venue in the Southern District of Florida is proper because the workplace in

  which the violations are alleged to have occurred is located in the Southern District of

  Florida.

         7.     Plaintiff retained the undersigned law firm and agreed to pay a reasonable fee

  for the prosecution of this action.

                                   GENERAL ALLEGATIONS

         8.     Plaintiff Novia Dykes brings this action against Humana for race, color,

  and/or national origin discrimination and retaliation, and for violations of the FMLA.

         9.     There is sufficient evidence to demonstrate that race, color, and/or national

  origin was a motivating factor for the adverse employment actions taken against Plaintiff

  by Humana – including her wrongful and unlawful termination on May 17, 2019.

         10.    Alternatively and/or in addition to the foregoing, there is also sufficient

  evidence to demonstrate that Plaintiff’s claims under the FMLA were a motivating factor

  for the adverse employment actions taken against Plaintiff by Humana – including her

  wrongful and unlawful termination on May 17, 2019.

         11.    Mrs. Dykes was employed by Humana as an inbound tele-sales agent.

         12.    Mrs. Dykes’s responsibilities included selling insurance plans throughout

  the United States.

         13.    Mrs. Dykes would sell a variety of insurance plans including, but not

  necessarily limited to, Medicare Advantage Plans, Prescription Drug plans, Vision plans,



                                         Page 2 of 14
Case 0:20-cv-62595-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 3 of 14




  Oral Balancing System dental plans, and, occasionally, supplemental insurance plans.

            14.   Mrs. Dykes is licensed to sell insurance plans in 35 states, including, but

  not limited to, Florida, Georgia, Tennessee, Texas, California, South Carolina, North

  Carolina, Minnesota, Mississippi, Ohio, Wisconsin, Kentucky, Pennsylvania, West

  Virginia, and Virginia.

            15.   Mrs. Dykes’ work performance was pristine and she was often held out as

  a model employee, even being awarded with multiple first (1st) place awards for outbound

  calls and a third (3rd) place award for outbound calls. Mrs. Dykes was also named the top

  performer for the annual enrollment period.

            16.   Mrs. Dykes regularly hit her sales goals during insurance open enrollment

  period and non-open enrollment periods.

            17.   Prior to her wrongful and unlawful termination, Mrs. Dykes was never given

  any verbal warnings or written reprimands.

            18.   Additionally, Mrs. Dykes has never been placed on any performance

  improvement plans.

            19.   Humana treated Mrs. Dykes differently with regard to compensation, terms,

  conditions, and privileges of employment because of her race, color, and/or national

  origin.

            20.   Mrs. Dykes’s supervisor willfully withheld Medicare calls and incoming

  supplemental insurance calls from her since January 2019. Mrs. Dykes’s supervisor

  would direct these calls to non-Jamaican employees. Mrs. Dykes’s supervisor’s

  withholding of these calls from Mrs. Dykes prevented her from earning additional



                                          Page 3 of 14
Case 0:20-cv-62595-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 4 of 14




  compensation. In contrast, the non-Jamaican employees that these calls were directed

  to resulted in a direct monetary benefit to such employees. There is no non-discriminatory

  explanation for withholding these calls from Mrs. Dykes.

           21.   Mrs. Dykes’s supervisor regularly denied Mrs. Dykes access to more

  financially fruitful inbound call campaigns. Instead, Mr. Pena placed Mrs. Dykes on the

  outbound call campaigns that have less opportunities for financial gain. Mr. Pena was not

  denying non-Jamaican employees from the inbound call campaigns. Mr. Pena was also

  aware of numerous problems with the outbound calling system that would result in less

  financial opportunities for Mrs. Dykes. Additionally, Mr. Pena was aware that placing Mrs.

  Dykes on outbound call campaigns would prevent her from increasing her monetary

  opportunities because of legal restrictions on selling insurance supplements for outbound

  calls.

           22.   Plaintiff’s supervisors were of Cuban heritage. One of Plaintiff’s supervisors

  made threatening and discriminatory comments to Mrs. Dykes that he would kill for

  another Cuban employee.

           23.   Plaintiffs’ supervisors also made disparaging comments about Jamaicans,

  through and including the same month Plaintiff was terminated.

           24.   It is without question that leading up to her termination, Mrs. Dykes was (i)

  treated less favorably/unfavorably because of her race, color, and national origin; (ii)

  harassed by her direct supervisors; (iii) deprived opportunities because of her race, color,

  and national origin; (iv) denied or stripped of sales opportunities because of her race,

  color, and national origin; and, (v) received less benefits and pay than non-Jamaican



                                          Page 4 of 14
Case 0:20-cv-62595-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 5 of 14




  employees.

         25.    In contrast, many non-Jamaican employees have not been terminated

  despite receiving verbal warnings, written reprimands, performance improvement plans,

  final warnings, and violations for sales procedures. This disparity in treatment is

  discriminatory and willful.

         26.    Mrs. Dykes was employed by Humana from 2015 until she was wrongfully

  and unlawfully terminated on May 17, 2019.

         27.    Humana discharged Mrs. Dykes and denied her the same benefits as other

  non-Jamaican employees.

         28.    Mrs. Dykes was forced to work separate and apart from the other

  employees and at one point was also forced to work from her home in Miami-Dade

  County, Florida, which other employees were not forced to do.

         29.    Mrs. Dykes’ race, color, and/or national origin was a motivating factor that

  prompted Humana to discharge Mrs. Dykes and deny Mrs. Dykes the same benefits as

  non-Jamaican employees.

         30.    Mrs. Dykes’ race, color, and/or national origin influenced Humana’s

  decision in taking adverse employment actions against Mrs. Dykes.

         31.    Humana – via their agent and manager Mr. Jorge Pena – terminated Mrs.

  Dykes because of her race, color, national origin, and also because she voiced concerns

  and expressed complaints concerning the willful discrimination against her.

         32.    Mrs. Dykes engaged in protected activity by complaining to Humana’s

  Ethics Hotline and Human Resource Department about adverse employment actions



                                        Page 5 of 14
Case 0:20-cv-62595-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 6 of 14




  taken against her by her direct supervisor Mr. Jorge Pena. Mrs. Dykes was terminated

  approximately two (2) weeks after engaging in this protected activity.

         33.    A reason for Mrs. Dykes being terminated was that she engaged in

  protected activity by complaining to Humana’s Ethics Hotline and Human Resource

  Department about adverse employment actions taken against her by her direct supervisor

  Mr. Jorge Pena.

         34.    Alternatively and/or in addition to the foregoing, there is also sufficient

  evidence to demonstrate that Plaintiff was terminated for requesting leave under the

  FMLA. Specifically, Plaintiff requested leave in order to care for her ill husband. Plaintiff’s

  supervisor refused to sign off on Plaintiff’s leave, and Plaintiff was terminated within a

  matter of weeks thereafter.

         35.    Mrs. Dykes also engaged in protected activity in requesting leave under the

  FMLA. Mrs. Dykes was terminated within a matter of weeks after engaging in this

  protected activity as well.

         36.    Mrs. Dykes’ husband passed away shortly after Mrs. Dykes was terminated.

         37.    Alternatively and/or in addition to the foregoing, a reason for Mrs. Dykes

  being terminated was that she engaged in protected activity by requesting leave under

  the FMLA.

         38.    The decision Humana gave Mrs. Dykes for the adverse employment actions

  including her termination (e.g. that she missed work calls) were untrue and simply pretext

  – especially considering these purported calls were automatically dropped by Humana’s

  broken dialer. Humana and many other employees were aware of the broken dialer



                                          Page 6 of 14
Case 0:20-cv-62595-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 7 of 14




  issues. The pretextual reasons for the adverse employment actions are so unbelievable

  that they amount to a cover-up to hide the true discriminatory reasons for the decision.

  Simply put, Humana’s proffered explanation is unworthy of credence.

         39.     Plaintiff timely filed a Charge of Discrimination with the Equal Employment

  Opportunity Commission and Florida Commission on Human Relations. The EEOC issued

  Plaintiff a Right to Sue notice on November 12, 2020.


                                             COUNT I

                RACE, COLOR, AND/OR NATIONAL ORIGIN DISCRIMINATION
               IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964


         40.     Plaintiff repeats and re-alleges the allegations of Paragraphs 1 through 39

  as if fully set forth herein.

         41.     Plaintiff belongs to a protected class on the basis of her race, color, and/or

  national origin.

         42.     Defendant unlawfully discriminated against Plaintiff by treating her

  unfavorably and/or less favorably because of her race, color, and/or national origin.

         43.     Plaintiff suffered as a result of being exposed to discrimination on the basis

  of her race, color, and/or national origin, including through wrongful termination and other

  adverse employment actions as described in this Complaint.

         44.     Defendant treated similarly situated employees of other races, colors,

  and/or national origins more favorably than Plaintiff.




                                          Page 7 of 14
Case 0:20-cv-62595-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 8 of 14




         45.     Defendant had no legitimate business reason for its discriminatory

  behaviors and actions against Plaintiff.

         46.     Defendant had no legitimate business reason for taking adverse actions

  against Plaintiff.

         47.     Alternatively, if Defendant did have any legitimate business reason(s) to

  take any of the aforementioned adverse actions against Plaintiff, then discrimination was

  at least an additional reason for the aforementioned adverse actions against Plaintiff, and

  Defendant, at best, possessed mixed motives.

         48.     In discriminating against Plaintiff, Defendant acted with malice and reckless

  disregard for Plaintiff’s federally protected rights.

         49.     As a result of the Defendant’s unlawful discrimination, Plaintiff has suffered

  damages.

         WHEREFORE, Plaintiff NOVIA DYKES demands judgment against Defendant

  HUMAN MARKETPOINT, INC. for all allowable remedies (equitable and/or at law)

  pursuant to Title VII of the Civil Rights Act of 1964, all allowable compensatory damages,

  liquidated damages, damages for emotional distress, mental anguish, and loss of dignity;

  and punitive damages; attorneys’ fees; taxable costs allowable by law; prejudgment and

  post-judgment interest; and such other and further relief as this Court deems just and

  proper.




                                           Page 8 of 14
Case 0:20-cv-62595-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 9 of 14




                                             COUNT II

                RACE, COLOR, AND/OR NATIONAL ORIGIN DISCRIMINATION
                IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992


         50.     Plaintiff repeats and re-alleges the allegations of Paragraphs 1 through 39

  as if fully set forth herein.

         51.     Plaintiff belongs to a protected class on the basis of her race, color, and/or

  national origin.

         52.     Defendant unlawfully discriminated against Plaintiff by treating her

  unfavorably and/or less favorably because of her race, color, and/or national origin.

         53.     Plaintiff suffered as a result of being exposed to discrimination on the basis

  of her race, color, and/or national origin, including through wrongful termination and other

  adverse employment actions as described in this Complaint.

         54.     Defendant treated similarly situated employees of other races, colors,

  and/or national origins more favorably than Plaintiff.

         55.     Defendant had no legitimate business reason for its discriminatory

  behaviors and actions against Plaintiff.

         56.     Defendant had no legitimate business reason for taking adverse actions

  against Plaintiff.

         57.     Alternatively, if Defendant did have any legitimate business reason(s) to

  take any of the aforementioned adverse actions against Plaintiff, then discrimination was




                                          Page 9 of 14
Case 0:20-cv-62595-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 10 of 14




   at least an additional reason for the aforementioned adverse actions against Plaintiff, and

   Defendant, at best, possessed mixed motives.

          58.     In discriminating against Plaintiff, Defendant acted with malice and reckless

   disregard for Plaintiff’s federally protected rights.

          59.     As a result of the Defendant’s unlawful discrimination, Plaintiff has suffered

   damages.

          WHEREFORE, Plaintiff NOVIA DYKES demands judgment against Defendant

   HUMANA MARKETPOINT, INC. for all allowable remedies (equitable and/or at law)

   pursuant to the Florida Civil Rights Act, all allowable compensatory damages, liquidated

   damages, damages for emotional distress, mental anguish, and loss of dignity; and

   punitive damages; attorneys’ fees; taxable costs allowable by law; prejudgment and post-

   judgment interest; and such other and further relief as this Court deems just and proper.


                                               COUNT III

                            UNLAWFUL INTERFERENCE IN VIOLATION
                            OF THE FAMILY AND MEDICAL LEAVE ACT


          60.     Plaintiff repeats and re-alleges the allegations of Paragraphs 1 through 39

   as if fully set forth herein.

          61.     At all times relevant hereto, Plaintiff was protected by the FMLA.

          62.     Defendant interfered with Plaintiff based upon Plaintiff’s exercise of her

   FMLA rights.




                                           Page 10 of 14
Case 0:20-cv-62595-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 11 of 14




          63.     Alternatively, if Defendant did have any legitimate business reason(s) to

   take any of the aforementioned adverse actions against Plaintiff, then unlawful

   interference under the FMLA was at least an additional reason for the aforementioned

   adverse actions against Plaintiff, and Defendant, at best, possessed mixed motives.

          64.     Plaintiff was protected from interference under the FMLA.

          65.     As a result of Defendant’s intentional, willful, and unlawful acts by interfering

   with Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff suffered damages

   and incurred reasonable attorneys’ fees and costs.

          66.     As a result of Defendant’s willful violations of the FMLA, Plaintiff is entitled

   to liquidated damages.

          WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an

   equal amount as liquidated damages, other monetary damages, equitable relief,

   declaratory relief, reasonable attorneys’ fees and costs, and any and all further relief that

   this Court deems just and proper.


                                              COUNT IV

                             UNLAWFUL RETALIATION IN VIOLATION
                            OF THE FAMILY AND MEDICAL LEAVE ACT


          67.     Plaintiff repeats and re-alleges the allegations of Paragraphs 1 through 39

   as if fully set forth herein.

          68.     At all times relevant hereto, Plaintiff was protected by the FMLA.




                                           Page 11 of 14
Case 0:20-cv-62595-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 12 of 14




          69.     Defendant retaliated against Plaintiff based upon Plaintiff’s exercise of her

   FMLA rights.

          70.     Alternatively, if Defendant did have any legitimate business reason(s) to

   take any of the aforementioned adverse actions against Plaintiff, then unlawful retaliation

   under the FMLA was at least an additional reason for the aforementioned adverse actions

   against Plaintiff, and Defendant, at best, possessed mixed motives.

          71.     Plaintiff was protected from retaliation under the FMLA.

          72.     Defendant acted with the intent to retaliate against Plaintiff because Plaintiff

   exercised her rights to take approved leave pursuant to the FMLA and objected to

   Defendant’s misconduct regarding same.

          73.     As a result of Defendant’s intentional, willful, and unlawful acts by retaliating

   against Plaintiff for exercising her rights pursuant to the FMLA and objecting to

   Defendant’s misconduct regarding same, Plaintiff suffered damages and incurred

   reasonable attorneys’ fees and costs.

          74.     As a result of Defendant’s willful violations of the FMLA, Plaintiff is entitled

   to liquidated damages.

          WHEREFORE, Plaintiff demands judgment against Defendants for back pay, an

   equal amount as liquidated damages, other monetary damages, equitable relief,

   declaratory relief, reasonable attorneys’ fees and costs, and any and all further relief that

   this Court determines to be just and appropriate.




                                           Page 12 of 14
Case 0:20-cv-62595-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 13 of 14




                                 DEMAND FOR JURY TRIAL

         75.   Plaintiff demands a trial by jury for all issues so triable.

                                             Respectfully submitted,

                                             THE BURTON FIRM, P.A.
                                             Counsel for Plaintiff Novia Dykes
                                             2875 N.E. 191 Street, Suite 403
                                             Aventura, Florida 33180
                                             P: 305-705-0888 | F: 305-705-0008
                                             pleadings@theburtonfirm.com
                                             rb@theburtonfirm.com
                                             mburton@theburtonfirm.com

                                       By: /s/ Marc A. Burton
                                           Richard J. Burton Florida Bar No. 179337
                                           Marc A. Burton     Florida Bar No. 95318




                                         Page 13 of 14
Case 0:20-cv-62595-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 14 of 14




                                       VERIFICATION
          Under penalty of perjury, I declare that I have read the foregoing, and the

   facts alleged herein are true and correct to the best of knowledge and belief.

   Executed on the 15th day of December, 2020, by:



                                                    NOVIA DYKES




                                       Page 14 of 14
